UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                                    NO. 14-0929

                                       ULYSSES COPELAND, APPELLANT,

                                                           V.

                                        ROBERT A. MCDONALD,
                               SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                              On Appeal from the Board of Veterans' Appeals


                                             (Decided June 25, 2015)


       Robert V. Chisholm, Judy J. Donegan, and Michael S. Just, all of Providence, Rhode Island,
were on the brief for the appellant.

       Leigh A. Bradley, General Counsel; Mary Ann Flynn, Assistant General Counsel; Kenneth
A. Walsh, Deputy Assistant General Counsel, and Jonathan G. Scruggs, all of Washington, D.C.,
were on the brief for the appellee.

         Before LANCE, SCHOELEN, and GREENBERG, Judges.

       LANCE, Judge, filed the opinion of the Court. GREENBERG, Judge, filed a dissenting
opinion.

         LANCE, Judge: The appellant, veteran Ulysses Copeland, appeals through counsel a
February 26, 2014, decision of the Board of Veterans' Appeals (Board) that, in part, denied
entitlement to a disability rating greater than 50% for bilateral pes planus with hallux valgus.1
Record (R.) at 2-18. On April 14, 2015, this case was submitted to a panel for review, and on April
27, 2015, the Court ordered the parties to file supplemental memoranda of law. The parties filed




         1
          The Board also granted entitlement to a 50% disability rating for Mr. Copeland's bilateral pes planus with
hallux valgus for the period prior to October 30, 2013. The Court cannot disturb this favorable finding. See Medrano
v. Nicholson, 21 Vet. App. 165, 170 (2007). In addition, the Board remanded the issue of entitlement to a total disability
rating based upon individual unemployability, and the Court lacks jurisdiction over that matter. See 38 U.S.C.
§§ 7252(a), 7266(a); Howard v. Gober, 220 F.3d 1341, 1344 (Fed. Cir. 2000).
their supplemental memoranda on May 11, 2015. For the reasons that follow, the Court will affirm
the Board's decision.


                                        I. BACKGROUND
       Mr. Copeland served in the U.S. Army from January 23, 1951, to December 29, 1952. R.
at 308. In March 1964, he submitted a claim for entitlement to service connection for pes planus,
which the Board granted in a June 10, 1966, decision. R. at 1610-14. A June 29, 1966, VA regional
office (RO) decision assigned an initial 10% disability rating. R. at 1609. Since that time, Mr.
Copeland has submitted several claims for increased disability ratings, most recently in April 2008.
R. at 884-85. The RO issued a decision in September 2008 granting a 30% disability rating,
effective April 8, 2008. R. at 821-26. Mr. Copeland filed a Notice of Disagreement in October
2008, R. at 802-03, and perfected his appeal to the Board in May 2009, R. at 707.
       In October 2010, Mr. Copeland underwent a QTC contract medical examination. R. at 584-
86. The examiner, Dr. James Collier, discussed Mr. Copeland's symptoms, including pain in both
feet, weakness, stiffness, swelling, fatigue, abnormal weight bearing, and callosities with tenderness.
R. at 585. Dr. Collier noted that Mr. Copeland's range of motion was normal. R. at 586. He
diagnosed Mr. Copeland with bilateral pes planus, "not due to injury or trauma," as well as hallux
valgus "as a result of a progression of the previous diagnosis." R. at 584-85. Relying on the
October 2010 examination, the RO issued a decision on December 17, 2013, that granted entitlement
to a 50% disability rating for pes planus, effective October 30, 2013. R. at 187-92.
       On February 26, 2014, following additional development, the Board issued the decision now
on appeal. R. at 2-18. In it, the Board found that a 50% disability rating was warranted for the
period from April 8, 2008, to October 30, 2013. R. at 10. The Board determined, however, that a
disability rating greater than 50% was not appropriate at any time since April 8, 2008. R. at 10-11.
In making this determination, the Board considered whether increased ratings were warranted under
various diagnostic codes (DCs), including DC 5276, for acquired flatfoot, DC 5278, for claw foot,
DC 5280, for hallux valgus, and DC 5284, for "foot injuries, other." R. at 9-10; see 38 C.F.R.
§ 4.71a, DCs 5276, 5278, 5280, and 5284 (2014). Although the Board noted that DC 5280 was
potentially applicable in light of Mr. Copeland's diagnosis of hallux valgus, it determined that his
hallux valgus was only "slight to moderate without surgical resection," and so a separate disability

                                                  2
rating was not warranted.2 R. at 10. The Board also determined that DC 5284 was potentially
applicable but that neither a higher evaluation nor a separate evaluation were warranted under that
code. Id. Finally, the Board found that referral for extraschedular consideration was not warranted.
R. at 11-12. Accordingly, the Board denied Mr. Copeland's claim. R. at 12. This appeal followed.


                                     II. THE PARTIES' ARGUMENTS
         Mr. Copeland contends that the Board erred when it failed to grant him separate 30%
disability ratings under DC 5284 for his foot disabilities. Appellant's Brief (Br.) at 4-7. In
particular, he contends that the Board's selection of DC 5276 over DC 5284 was "inconsistent with
the law and patently fallacious," as "his service-connected disabilities are not all contemplated under
a single DC." Id. at 4, 6. He also contends that the Board failed to adequately explain why,
although he is entitled to a "pronounced" rating under DC 5276, he is not entitled to a "severe" rating
under DC 5284, "a lesser degree of severity." Id. at 5. Finally, in his supplemental memorandum
of law, Mr. Copeland argues that rating his pes planus and hallux valgus under DC 5284 is not rating
by analogy, as "both DC 5276 and DC 5284 are potentially appropriate diagnostic codes," and that
DC 5284, though facially limited to "foot injuries, other," is applicable to all foot conditions as a
"catch-all." Appellant's Supplemental (Supp.) Memorandum (Mem.) at 1-4. He asks the Court to
remand the Board's decision.
         The Secretary responds that the appellant's pes planus and hallux valgus may not be rated
under DC 5284, as there are DCs that specifically address those conditions. He argues, accordingly,
that rating them under any other code, including DC 5284, would constitute rating by analogy,
which is not permitted when there is "a DC that is specifically labeled with the name of a particular
condition." Secretary's Supp. Mem. at 3-5. He also argues that the Board's selection of DC 5276
was not improper. Secretary's Br. at 7-12. He asks the Court to affirm the Board's decision.




         2
           A 10% disability rating for unilateral hallux valgus requires an operation with resection of the metatarsal head
or severity equivalent to amputation of the great toe. 38 C.F.R. § 4.71a, DC 5280.

                                                            3
                                                 III. ANALYSIS
          As a threshold question, the Court must consider whether the appellant's diagnosed
conditions—pes planus and hallux valgus—may be rated under DCs other than the specific DCs for
those conditions, namely DC 5276 for pes planus and DC 5280 for hallux valgus. For the reasons
that follow, the Court holds that they may not.
          Service-connected disabilities are evaluated using the criteria set forth in VA's schedule for
rating disabilities (Schedule), which is codified in part 4 of title 38 of the Code of Federal
Regulations. See Buczynski v. Shinseki, 24 Vet. App. 221, 223 (2011); 38 C.F.R. part 4. Once VA
grants service connection for a disability, it must select a diagnostic code from the Schedule "for the
purpose of showing the basis of the evaluation assigned," and "[g]reat care will be exercised in the
selection of the applicable code number and in its citation on the rating sheet." 38 C.F.R. § 4.27
(2014).
          For conditions that are not specifically listed in the Schedule, VA regulations provide that
those conditions may be rated by analogy under the DC for "a closely related disease or injury."
38 C.F.R. § 4.20 (2014); see 38 C.F.R. § 4.27 ("When an unlisted disease, injury, or residual
condition is encountered, requiring rating by analogy, . . . ." (emphasis added)). Where, however,
a condition is listed in the schedule, rating by analogy is not appropriate. In other words, "[a]n
analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'"
Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added).3 Instead, a listed condition
should be rated under the DC that specifically pertains to it.
          Since this Court's decision in Suttmann, it has issued several decisions that appear to suggest
the possibility of rating listed conditions by analogy. For example, in Stephens v. Principi, the Court
held that the Board's selection of a DC "specifically labeled with the name of the veteran's
diagnosed, service-connected condition . . . was not arbitrary or capricious, not an abuse of
discretion, and was in accordance with law." 16 Vet. App. 191, 194 (2002) (per curiam order).
Similarly, in Tropf v. Nicholson, the Court noted in dicta that the Secretary's practice of using
hyphenated ratings pursuant to § 4.27 was "a tool that explains how . . . diseases are being rated



         3
           The Court notes that neither party cited Suttmann in their briefs and that Mr. Copeland did not address it in
his supplemental memorandum of law.

                                                           4
when the explicit diagnostic code for the condition is inadequate." 20 Vet. App. 317, 321 n.1 (2006).
Nothing in these decisions contradicts the Court's holding in Suttmann, however, and that case
remains good law. See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (panel decisions constitute
binding precedent unless overturned by, inter alia, the en banc Court or the U.S. Court of Appeals
for the Federal Circuit).
         Therefore, the Court reiterates that when a condition is specifically listed in the Schedule,
it may not be rated by analogy. The fact that the appellant has been diagnosed with two separate
conditions does not change this analysis; rather, VA must—as it did here—apply the DCs that
specifically pertain to the listed conditions and determine the appropriate disability ratings. Both
pes planus and hallux valgus are listed in the Schedule, and the Board properly considered whether
increased evaluations were warranted under both DC 5276 and DC 5280. R. at 9-11.
         Nonetheless, Mr. Copeland baldly argues that rating his condition "under DC 5284 would
not be rating 'by analogy,'" Appellant's Supp. Mem. at 2. This assertion is belied by a plain reading
of that DC.4 See Good Samaritan Hosp. v. Shalala, 508 U.S. 402, 4090 (1993) ("The starting point
in interpreting a statute [or regulation] is its language."); Smith v. Brown, 35 F.3d 1516, 1523 (Fed.
Cir. 1994) ("The canons of construction of course apply equally to any legal text and not merely to
statutes."). DC 5284 is labeled "Foot injuries, other." 38 C.F.R. § 4.71a, DC 5284. As our
dissenting colleague astutely notes,"the word 'other' is not superfluous." Post at 7; see Moskal v.
United States, 498 U.S. 103, 109 (1990) (noting "the established principle that a court should 'give
effect, if possible, to every clause and word of a statute'" (quoting United States v. Menasche,
348 U.S. 528, 538-39 (1955))). Rather, it must be read in the context of DC 5284's position as one
of nine DCs that pertain to musculoskeletal disabilities of the foot. See 38 C.F.R. § 4.71a, DCs
5276-5284 (2014). To hold that DC 5284 applies to the other eight listed foot conditions would
essentially render those DCs redundant. "The Court simply cannot accept a construction that would
render . . . entire DC[s] superfluous in this manner." Prokarym v. McDonald, __ Vet.App. __, __;

         4
           Our dissenting colleague asserts that the "suggestion that a disability listed in the rating schedule can only be
rated under its listed DC when other provisions exist[] comes dangerously close to the Court reviewing the schedule of
ratings for disabilities." Post at 8. His analysis, however, begs the question of whether DC 5284 does, in fact, apply
to the appellant's conditions, and it mischaracterizes the Court's review in this case. Rather than engaging in a prohibited
review of the Schedule or the Secretary's actions in adopting it, see 38 U.S.C. § 7252(b), the Court's opinion instead
"involve[s] 'an interpretation of language in the regulations' related to the [S]chedule," Wingard v. McDonald, 779 F.3d
1354, 1357 (Fed. Cir. 2015).

                                                             5
2015 WL 1640719, at *4 (Apr. 14, 2015). The Court therefore holds that, as a matter of law, DC
5284 does not apply to the eight foot conditions specifically listed in § 4.71a, and so rating Mr.
Copeland's listed conditions under that DC would constitute an impermissible rating by analogy.
See Suttmann, 5 Vet. App. at 134; cf. 38 C.F.R. §§ 4.20, 4.27.
        Mr. Copeland also contends that he should be rated under DC 5284, as "his service-
connected disabilities are not all contemplated under a single DC." Appellant's Br. at 4. This
argument, however, overlooks the fact that there are already safeguards in place to compensate a
veteran both for symptoms outside the rating criteria for a particular condition and for the combined
effects of multiple service-connected disabilities. First, if the same injury results in separate and
distinct manifestations, "then the appropriate course of action is to recognize each of them and then
combine the two separate ratings." Tropf, 20 Vet. App. at 321 (citing Esteban v. Brown, 6 Vet. App.
259, 261 (1994)). Similarly, "[i]f a service-connected disability causes another disability to occur,
the appropriate course is to grant secondary service connection and, again, rate the disabilities
separately." Id. (citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996)). Finally, where "a veteran's
overall disability picture establishes something less than total unemployability, but where the
collective impact of a veteran's disabilities are nonetheless inadequately represented," referral for
extraschedular consideration is the appropriate course of action.5 Johnson v. McDonald, 762 F.3d
1362, 1366 (Fed. Cir. 2014).
        In other words, the Secretary has, through various regulations, created procedural
mechanisms to account for all symptoms and effects arising from service-connected conditions. Mr.
Copeland's attempt to circumvent this statutory and regulatory framework amounts to little more
than a disagreement with how the Secretary has chosen to rate pes planus and hallux valgus under
the Schedule, which is beyond the Court's authority to review. See 38 U.S.C. § 7252(b) ("The Court
may not review the schedule of ratings for disabilities . . . or any action of the Secretary in adopting
or revising that schedule."); see also Wingard, 779 F.3d at 1356–57 (discussing this Court's inability
to review the schedule of ratings for disabilities).



        5
          The Court notes that Mr. Copeland does not challenge the Board's determination that referral for
extraschedular consideration was not warranted in this case. R. at 11-12; see Cromer v. Nicholson, 19 Vet. App. 215,
217 (2005) ("[I]ssues not raised on appeal are considered abandoned.").

                                                        6
       Although the Board considered whether an increased evaluation was warranted under DC
5284, its attempt to rate Mr. Copeland's listed conditions under that DC was error as a matter of law.
See Suttmann, 5 Vet. App. at 134. This error was harmless, however, as the Board ultimately rated
Mr. Copeland under the listed DCs, determining that he was entitled to a 50% disability rating under
DC 5276 and that he was not entitled to a compensable evaluation under DC 5280. R. at 9-11; see
38 U.S.C. § 7261(b)(2) (requiring the Court to "take due account of the rule of prejudicial error");
Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (noting that "the burden of showing that an error is
harmful normally falls upon the party attacking the agency's determination"). The appellant does
not argue that the Board erred when it determined the appropriate disability ratings under DC 5276
and 5280, nor can the Court discern any deficiency in this analysis.
       The Court will, therefore, affirm the Board's decision. In light of this outcome, the Court
will not address the appellant's remaining arguments. Although the Court may one day be called
to resolve those matters in the context of an unlisted condition rated by analogy, they are not
implicated in the instant decision.


                                       IV. CONCLUSION
       Upon consideration of the foregoing analysis, the record on appeal, and the parties'
pleadings, the Board's February 26, 2014, decision is AFFIRMED.




GREENBERG, Judge, dissenting: I dissent. Because I believe DC 5284 is directly applicable to
the appellant's combined disability, which includes pes planus and hallux valgus, the majority cannot
describe compensating the appellant under DC 5284 as "rating by analogy."
       DC 5284 is labeled "Foot injuries, other." While one reading of this DC appears to limit
compensation to a foot injury, the word "other" is not superfluous. The remainder of the diagnostic
codes that pertain to the feet compensate foot conditions and not injuries. See 38 C.F.R. § 4.72, DC
5276-5283. When read naturally with the rest of the rating schedule, the term "injuries, other"
clearly suggests that DC 5284 is a broader diagnostic code for feet.         See FDA v. Brown &
Williamson Tobacco Corp., 529 U.S. 120, 132 (2000) ("The meaning—or ambiguity—of certain
words or phrases may only become evident when placed in context.").

                                                  7
       The majority holds that "there are already safeguards in place to compensate a veteran . . .
for the combined effects of multiple service-connected disabilities." Ante at 6. But, Tropf v
Nicholson, 20 Vet. App. 317 (2006), is cited for the proposition that when a single injury has
multiple manifestations, the appropriate action is to recognize the disabilities separately and
combine the rating. The appellant suffers from multiple service-connected conditions that, when
working against each other create a combined disability that is different from either condition
individually. To the extent that the majority suggests that referral for extraschedular consideration
is appropriate here, I believe DC 5284 sufficiently contemplates the appellant's disability picture.
See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed.
Cir. 2009). There is no need to require the appellant to satisfy the additional burden of establishing
that his combined disability has caused such related factors as marked interference with employment
or frequent periods of hospitalization where the rating schedule can adequately compensate the
appellant. See id.
       Moreover, VA has the duty to maximize benefits and merely compensating an appellant for
all of the manifestations of his disability does not fully satisfy this obligation. See AB v. Brown,
6 Vet. App. 35, 38 (1993). VA must award the highest benefit allowed because this is what a veteran
is presumed to be seeking. Id. Here that would be compensating the appellant under DC 5284.
The appellant's unique factual circumstances illustrate the possibility of compensating the appellant
under both the DCs that specifically address his conditions (DCs 5276 and 5280) and the broader
DC 5284.     Nothing in the rating schedule prevents a disability from being appropriately
compensated under multiple diagnostic codes, and the majority's implicit suggestion that a disability
listed in the rating schedule can only be rated under its listed DC, when other provisions exist,
comes dangerously close to the Court reviewing the schedule of ratings for disabilities. We cannot,
as a matter of law, question, but can only interpret, the secretary's adoption of DC 5284 as an
alternative means to compensate a veteran. See Wingard v. Mcdonald, 779 F.3d 1354, 1356-57
(Fed. Cir. 2015).
       This is not a rating by analogy case. Nowhere in the decision by the Board does the word
analogy or its concept appear. See R. at 3-16. Rather, the Board was appropriately considering DC
5284 as applying directly to the appellant's condition and, but for a mathematical error by the Board,


                                                  8
the appellant would have received a higher rating under DC 5284 which would be a favorable
finding protected by the Court. See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007).
       The appellant, a veteran of the army of occupation in Germany, at advanced age is struggling
to be appropriately compensated by reason of ambiguous language in a regulation. We should take
care, in these situations, to resolve matters as fully as possible in favor of the veteran. Because I
believe the majority has incorrectly applied this regulation to the facts found, I respectfully dissent.




                                                   9